Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/6/19 and 12/17/19 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements.
Claim Objections
3.	Claim 3 is objected to because line 1 should read “two arms”. Appropriate correction is required.
4.	Claim 4 is objected to because line 1 should read “according to claim 3, wherein”. Appropriate correction is required.
5.	Claim 6 is objected to because line 1 should read “according to claim 5, wherein”. Appropriate correction is required.
6.	Claim 11 is objected to because it should read “comprises seven rails”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-4, 12-14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildes et al. (US 2016/0268958 A1).
Regarding claim 1, Wildes discloses a spacer component (90) capable of being operable with another like spacer component (60, though the another like spacer component is not currently being claimed in combination) to provide a variable distance spacer for use in (i.e. capable of use in) vehicle assembly (vehicle not being claimed in combination), the spacer component comprising: a base (lower 
Regarding claim 2, Wildes discloses the spacer component according to claim 1, wherein the spacer component comprises two arms (see Figures).
Regarding claim 3, Wildes discloses the spacer component according to claim 2, wherein the spacer component has two arms and a U shaped cross section (see Figures).  
Regarding claim 4, Wildes discloses the spacer component according to claim 3 wherein each arm depends substantially perpendicular from the base (see Figures).
Regarding claim 12, Wildes discloses a variable distance spacer for use in vehicle assembly which comprises one spacer component (90) and another like spacer component (60), each spacer component comprising: a base and at least one arm connected to the base (see Figures), the arm comprising a plurality of substantially parallel rails (see 112 in Figure 34 and 68’ in Figure 33) and depending therefrom, the plurality of rails evenly offset from each other along the arm (see Figures); and when operated with the other like spacer component, the rails on the arm of the one spacer component are configured to slidably engage between two adjacent rails on the arm of the other like spacer component along a slide axis (see Figures); and when slidably engaged, the one spacer component and the other like spacer component are substantially prevented from moving relative to each other except along the slide 
Regarding claim 13, Wildes discloses the variable distance spacer according to claim 12, wherein the spacer component (90) has a first number of rails (112) on the at least one arm (see Figure 34), and is operable with another spacer component (60) having a different number of rails (68’) on its at least one arm (see Figure 33).
Regarding claim 14, Wildes discloses the variable distance spacer according to claim 12, wherein one spacer (60) component has inward facing rails (see Figure 33) and the other spacer component (90) has outward facing rails (see Figure 34).  
Regarding claim 16, Wildes discloses the variable distance spacer according to claim 12, further comprising a retainer (50/72) for retaining spacer components together when slidably engaged with each other.
Regarding claim 19, Wildes discloses a spacer system comprising: a first and a second variable distance spacer (see “plurality of support surface attachment devices 100” in [0150]) each of which comprises two spacer components (60,90); and at least two objects (see “photovoltaic modules to a support surface” in [0150]) to be spaced apart, one spacer component of the first variable distance spacer configured to be connected to a first object of the at least two objects and the other spacer component of the first variable distance spacer configured to be connected to the first object (90 of each spacer component is attached to one of the objects), one spacer component of the second variable distance spacer configured to be connected to a second object of the at least two objects and the other spacer component of the second variable distance spacer is configured to be connected to the second object (60 of each spacer component is attached to one of the objects); wherein the one spacer component and the other spacer component of each variable distance spacer comprises a base and at least one arm connected to the base (see Figures 33 and 34), the arm comprising a plurality of 
Regarding claim 20, Wildes discloses a vehicle fitting kit (vehicle not being claimed in combination, only a fitting kit) comprising a variable distance spacer (100), the variable distance spacer comprising a spacer component (90) and another like spacer component (60), each spacer component comprising: a base and at least one arm connected to the base, the arm comprising a plurality of substantially parallel rails depending therefrom, the plurality of rails evenly offset from each other along the arm; and when operated with the other like spacer component, the rails on the arm of the spacer component are configured to slidably engage between two adjacent rails on the arm of the other like spacer component along a slide axis; and when slidably engaged, the spacer component and the like spacer component are substantially prevented from moving relative to each other except along the slide axis; and wherein the distance between the bases of the two spacer components can be changed by varying which rails are slidably engaged (see Figures 33 and 34). Again, no vehicle is being claimed. Nothing prevents the fitting kit of Wildes from being considered a “vehicle fitting kit”. A user could use the Wildes fitting kit to attach a solar panel to the roof of an RV or other vehicle.
11.	Claims 1-3, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millet et al. (US 9,188,150 B2).
Regarding claim 1, Millet discloses a spacer component (28.1) capable of being operable with another like spacer component (28.2, though the another like spacer component is not currently being 

    PNG
    media_image1.png
    546
    554
    media_image1.png
    Greyscale


Regarding claim 12, Millet discloses a variable distance spacer for use in vehicle assembly which comprises one spacer component (28.1) and another like spacer component (28.2), each spacer component comprising: a base (38, portion below line in annotated Figure above) and at least one arm connected to the base (everything above the base), the arm comprising a plurality of substantially parallel rails (32.1,30.2) and depending therefrom, the plurality of rails evenly offset from each other along the arm (see Figures); and when operated with the other like spacer component, the rails on the arm of the one spacer component are configured to slidably engage between two adjacent rails on the arm of the other like spacer component along a slide axis (see Figure 3); and when slidably engaged, the one spacer component and the other like spacer component are substantially prevented from moving relative to each other except along the slide axis (see Figure 3); and wherein a distance between the bases of the one and the other spacer components is changeable by varying which rails are slidably engaged (see Figure 3). 
Regarding claim 14, Millet discloses the variable distance spacer according to claim 12, wherein one spacer (28.1) component has inward facing rails (interpreted such that the left direction is inward) and the other spacer component (28.2) has outward facing rails (interpreted such that the right direction is outward). 
Regarding claim 15, Millet discloses the variable distance spacer according to claim 12, wherein the cross sections of the two spacer components are identical (see Figures).

Regarding claim 18, Millet discloses the variable distance spacer according to claim 12, wherein the base (see annotated Figure above) of a spacer component comprises a channel adjacent the at least one arm (see annotated Figure above where the base includes one channel or indented portion for receiving a mating rail) and the channel shaped at the side from which the rails depend such that, when the spacer component is operated with another like spacer component, the channel snugly accommodates at least a part of a rail from the other spacer component being distal most from the base of the other spacer component.
Regarding claim 19, Millet discloses a spacer system comprising: a first and a second variable distance spacer (see “crosspieces” in col. 4 line 9) each of which comprises two spacer components (28.1,28.2); and at least two objects (see “two parts” in col. 1 line 13) to be spaced apart, one spacer component of the first variable distance spacer configured to be connected to a first object of the at least two objects and the other spacer component of the first variable distance spacer configured to be connected to the first object (via the rod, see col. 1 lines 12-17), one spacer component of the second variable distance spacer configured to be connected to a second object of the at least two objects and the other spacer component of the second variable distance spacer is configured to be connected to the second object; wherein the one spacer component and the other spacer component of each variable distance spacer comprises a base (see annotated Figure above) and at least one arm (everything above the case) connected to the base, the arm comprising a plurality of substantially parallel rails (32.1,30.2) depending therefrom, the plurality of rails evenly offset from each other along the arm (see Figures), and when operated with the other like spacer component, the rails on the arm of the one spacer component are configured to slidably engage between two adjacent rails on the arm of the other like 
Regarding claim 20, Millet discloses a vehicle fitting kit (vehicle not being claimed in combination, only a fitting kit) comprising a variable distance spacer (20), the variable distance spacer comprising a spacer component (28.1) and another like spacer component (28.2), each spacer component comprising: a base (see annotated Figure above) and at least one arm (everything above the base) connected to the base, the arm comprising a plurality of substantially parallel rails (32.1,30.2) depending therefrom, the plurality of rails evenly offset from each other along the arm; and when operated with the other like spacer component, the rails on the arm of the spacer component are configured to slidably engage between two adjacent rails on the arm of the other like spacer component along a slide axis; and when slidably engaged, the spacer component and the like spacer component are substantially prevented from moving relative to each other except along the slide axis; and wherein the distance between the bases of the two spacer components can be changed by varying which rails are slidably engaged (see Figure 3). Again, no vehicle is being claimed. Nothing prevents the fitting kit of Millet from being considered a “vehicle fitting kit”.
12.	Claims 1, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentworth et al. (US 2013/0048816 A1).
Regarding claim 1, Wentworth discloses a spacer component (302, Figure 14) capable of being operable with another like spacer component (303, though the another like spacer component is not currently being claimed in combination) to provide a variable distance spacer for use in (i.e. capable of use in) vehicle assembly (vehicle not being claimed in combination), the spacer component comprising: a base (horizontal portion of 302) and at least one arm (vertical portion of 302) connected to the base, 
Regarding claim 12, Wentworth discloses a variable distance spacer for use in vehicle assembly which comprises one spacer component (302) and another like spacer component (303), each spacer component comprising: a base (horizontal portions thereof, see Figure 14) and at least one arm (vertical portions thereof, see Figure 14) connected to the bases, the arm comprising a plurality of substantially parallel rails (see Figure 14) and depending therefrom, the plurality of rails evenly offset from each other along the arm (see Figure 14); and when operated with the other like spacer component, the rails on the arm of the one spacer component are configured to slidably engage between two adjacent rails on the arm of the other like spacer component along a slide axis (see Figure 14); and when slidably engaged, the one spacer component and the other like spacer component are substantially prevented from moving relative to each other except along the slide axis (see Figures); and wherein a distance between the bases of the one and the other spacer components is changeable by varying which rails are slidably engaged (see Figure 14). 
Regarding claim 13, Wentworth discloses the variable distance spacer according to claim 12, wherein the spacer component (302) has a first number of rails (nine shown in Figure 14) on the at least one arm, and is operable with another spacer component (303) having a different number of rails (seven shown in Figure 14) on its at least one arm.

Regarding claim 16, Wentworth discloses the variable distance spacer according to claim 12, further comprising a retainer (see “fasteners and adhesives” in [0074]) for retaining spacer components together when slidably engaged with each other.
Regarding claim 17, Wentworth discloses the variable distance spacer according to claim 16, wherein the retainer comprises an adhesive (see “adhesives” in [0074]).
Regarding claim 18, Wentworth discloses the variable distance spacer according to claim 12, wherein the base (horizontal portion of 302) of a spacer component comprises a channel (lowest channel along the leftmost edge of 302 in Figure 14) adjacent the at least one arm and the channel shaped at the side from which the rails depend such that, when the spacer component is operated with another like spacer component, the channel snugly accommodates at least a part of a rail from the other spacer component being distal most from the base of the other spacer component.
Regarding claim 20, Wentworth discloses a vehicle fitting kit (vehicle not being claimed in combination, only a fitting kit) comprising a variable distance spacer (300), the variable distance spacer comprising a spacer component (302) and another like spacer component (303), each spacer component comprising: a base (horizontal portions thereof) and at least one arm (vertical portions thereof) connected to the base, the arm comprising a plurality of substantially parallel rails depending therefrom (see Figure 14), the plurality of rails evenly offset from each other along the arm; and when operated with the other like spacer component, the rails on the arm of the spacer component are configured to slidably engage between two adjacent rails on the arm of the other like spacer component along a slide axis; and when slidably engaged, the spacer component and the like spacer component are substantially 
Allowable Subject Matter
13.	Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The claim 6 and 11 objections set forth above would need to be overcome as well.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/27/22